﻿35.	It has been repeatedly stressed from this rostrum at the current session of the United Nations General Assembly that the victory of the Great October Socialist Revolution in Russia was the main event of the twentieth century, one which radically changed the course of development of all humanity. The first socialist State in the world came into existence 60 years ago. Since that time socialism, which has become a world-wide system, has brought to the peoples of the world peace, freedom, new equitable relations and mutually beneficial co-operation.
36.	The outstanding achievements of the land of Soviets and the successful implementation of the peace-loving" Leninist foreign policy of the Soviet State have become an important factor in the acceleration of the world-wide revolutionary process and social progress. The magnificence of the October Revolution is undying indeed. It is embodied in the historic successes of the land of socialism, the first in the world, and of all States of the socialist community, in the victory over the dark forces of fascism in the Second War, in the collapse of the colonial system of imperialism, in the consolidation of the principles of peaceful coexistence in the relations of States with different social systems, and of the ideals of peace and friendship among peoples.
37.	The world-wide historic forces of socialism and progress brought into being by the great October Revolution are growing and becoming stronger; they have multiplied many times over their influence in the world and have established an entirely attainable and realistic objective— that of eliminating the danger of a new world war and of radically restructuring the whole system of international relations on the basis of democratic principles. The Soviet Union, together with the fraternal socialist States, is waging an untiring struggle to achieve this objective. Indeed, the whole history of Soviet foreign policy is literally pervaded by the struggle for peace and equitable international co-operation—from the historic Leninist Decree on Peace to the programme of further struggle for peace and international co-operation and for freedom and independence of the peoples, adopted by the Twenty-fifth Congress of the Communist Party of the Soviet Union.
38.	The peace-loving foreign policy of the Soviet State has been enshrined in the new Constitution of the USSR. Every line of its section on foreign policy reflects its noble goals and defines specific ways of further strengthening the security of the peoples and the development of broad international co-operation.
39.	The most noticeable changes in international relations have occurred in recent years. The process of restructuring international relations on the basis of the principles of peaceful coexistence is gaining increasing momentum, and detente is emerging as the dominant trend in world politics, thereby diminishing the danger of a new world war and opening the way for further development of comprehensive co-operation. All this is a result of the joint struggle of the States of the socialist community and other peace-loving countries in the world arena in general and in the United Nations in particular.
40.	Comrade L. I. Brezhnev, General Secretary of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, stated:
"Current international development is characterized by great dynamism. The opportunities for strengthening
peace are growing—and growing irresistibly	 We
firmly believe that realism in politics and the will for detente and progress will ultimately prevail and that mankind will be able to step into the twenty-first century in conditions of peace, more secure than ever before."
41.	In their struggle for peace, for the deepening of the process of international detente and for its extension to all parts of the world, the States of the socialist community have taken the initiative and are rendering unfailing support to United Nations efforts to prevent war, strengthen international security and develop co-operation among States, in accordance with the provisions of its Charter.
42.	Of extreme importance to the cause of peace is the item, "Deepening and consolidation of international detente and the prevention of the danger of nuclear war" included in the agenda of this session at the request of the Soviet Union By approving the draft declaration on the deepening and consolidation of international detente proposed by the USSR and the draft resolution on the prevention of the danger of nuclear war the General Assembly would demonstrate the commitment of the States Members of the United Nations to detente and their determination to carry out a broad range of measures aimed at fleshing out the bones of detente with specific material content in the most diverse fields.
43.	These documents should become a sort of code of conduct and a programme of concerted efforts on the part of all States in the interest of peace, security and co-operation among peoples.
44.	By building upon what has already been achieved, and by making efforts to achieve the universal participation of States in the multilateral treaties and agreements now in force and their implementation in good faith, the United Nations can set itself such goals and settle such problems as the prevention of the danger of nuclear war, the containment of the arms race, disarmament, the elimination of conflict situations and of the vestiges of colonialism and racism, the deepening and expansion of international co-operation on the basis of the non-use of force in international relations, equality, non-intervention in the internal affairs of other States, and the strengthening of the feelings of friendship, co-operation and mutual trust among all peoples.
45.	It is quite obvious that detente is necessary for all countries which participate in normal international relations; it brings benefits to all those who are concerned about peace.
46.	But the road to peace has never been an easy one, and the present state of affairs proves this. The arms race is continuing, and more and more States are involved in it. A hostile propaganda campaign is being waged against socialist countries in certain circles.
47.	There is no more urgent or vital task than that of making peace durable and unbreakable and of making detente universal, general and irreversible. Any State, whatever its size, can and must have a say in the deepening and advancement of the noble cause of detente, and it is only through the joint efforts of States and peoples, by overcoming the resistance of the forces of war and reaction, that it will be possible to achieve the strengthening of universal peace and the transformation of detente into an irreversible process, and to bring about a restructuring of international relations on the basis of the principles of peaceful coexistence.
48.	Of practical importance to the cause of peace would be the beginning of negotiations, and the conclusion of a World Treaty on the Non-Use of Force in International Relations, as proposed by the Soviet Union and provided for in the pertinent resolution of the thirty-first session of the United Nations General Assembly. In the conditions of the current international situation, the implementation of additional measures to ensure strict implementation of the principle of the non-use of force and to make it an immutable law in international relations is an urgent and important task in die interests of all States. The conclusion of a world treaty on the non-use of force would promote the creation of favourable conditions for curbing the arms race and for making progress towards disarmament, the further deepening of detents and the prevention of nuclear or any other kind of war.
49.	The implementation of the proposal of the States parties to the Warsaw Treaty, that all participants in the
Conference on Security and Co-operation in Europe should undertake not to be the first to use nuclear weapons against one another, together with the implementation of the measures proposed by the Soviet Union in the draft resolution on prevention of the danger of nuclear war, would play an important part in reducing the threat of nuclear war and in further improving the whole international political climate.
50.	We can judge the state and the development of the international situation primarily by the degree to which we succeed in moving forward towards the strengthening of peace and the elimination of the threat of nuclear war. Certain positive results have been achieved in recent years in that respect. A number of multilateral treaties and agreements limiting the arms race in certain areas are now in force. We should add to these the well-known bilateral agreements, such as the Soviet-American agreement on the prevention of nuclear war, and the Soviet-French agreement on the prevention of the accidental or unauthorized use of nuclear weapons.
51.	However, peace on our planet is not yet as durable as it should be in the light of the situation in today's world.
52.	The prospect of further proliferation of nuclear weapons constitutes a serious danger to the cause of peace. The most urgent and effective efforts on the part of the United Nations, and of all States, are essential to prevent the production of such weapons in The Republic of South Africa and to prevent their emergence in other countries.
53.	Among the major and urgent tasks whose achievement is awaited by the peoples of the world of central importance are, of course, curbing the arms race, and the transition from amassing stockpiles of ever more deadly means of destruction to beginning their limitation and undertaking disarmament.
54.	The continuation and even intensification of the arms race are threatening the further development of detente. As we stressed in the message of L. I. Brezhnev, to the participants of the World Forum of Peace Forces, meeting in Moscow from 14 to 16 January 1977:
"Without even mentioning the direct danger of nuclear catastrophe, the arms race is in itself a senseless waste of the material and spiritual resources of mankind, of which it has such need in fighting hunger, disease and illiteracy, and in solving social problems, and problems of energy, raw materials and the ecology."
55.	The history of the foreign policy of the Soviet State is a story of consistent and tireless struggle for disarmament. The fact remains that the Soviet Union has submitted more than 70 proposals on questions of disarmament for the consideration of international organizations and the Governments of other countries. All main initiatives in this field have come, and are still coming, from the Soviet Union and the other States of the socialist community. The  stubborn resistance to any changes for the better or to the implementation of specific proposals comes from the military-industrial complex in Western countries and the political circles connected with them, as well as from the Peking leadership. At the same time, in the course of the current wide-ranging lively discussion on the questions of disarmament, one can glimpse an approach which is not conducive to progress towards their solution. There are certain people who, disregarding the facts of life, are pretending to be as it were the initiators in some questions of military detente. At the same time, they are resisting the implementation initiatives already approved by the United Nations on questions of disarmament, or are putting forward proposals which fall short of the principle of equality and equal security, and are thereby endangering the security of other countries.
56.	The progress that we have achieved in recent years in implementing a number of partial measures is convincing proof that if there is real determination, the problems of disarmament can be solved. One of the latest examples of this is the signing, in May of this year, of the Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques We firmly believe that the earliest possible entry into force of this Convention, with the broadest possible participation of States Members of the United Nations, would be a further step towards limiting and curtailing the arms race, and would be in keeping with the interests of the security of all peoples and the interests of the protection of human environment.
57.	There are important proposals on the strengthening of peace and disarmament now on the negotiating table. Negotiations are under way on the reduction of armed force? and armaments in Central Europe, and also on the limitation of the strategic armaments of the USSR and the United States of America. In Belgrade there is the meeting of the representatives of States which participated in the Conference on Security and Co-operation in Europe. We hope that concern for peace and security in Europe and for the development of co-operation among European peoples will be the main item before this meeting.
58.	The principal guidelines for the co-ordinated actions of States in the field of disarmament were set down clearly in the memorandum of the Soviet Union on questions relating to the ending of the arms race and disarmament, submitted for the consideration of the thirty-first session of the United Nations General Assembly. They were also reflected in the document entitled "Basic provisions of the programme of action on disarmament"6 submitted recently by the socialist countries for the consideration of the  Preparatory Committee for the Special Session of the General Assembly Devoted to Disarmament. In this document the socialist countries urge States Members of the United Nations to strive for appropriate international agreements in the following main areas: cessation of the nuclear arms race and nuclear disarmament; prevention of the danger of nuclear war; complete and general prohibition of nuclear weapons tests; all possible means of strengthening the regime of non-proliferation of nuclear weapons;
prohibition and destruction of stockpiles of chemical weapons; prohibition of the creation of new types and systems of weapons of mass destruction; creation of zones free from nuclear weapons and zones of peace; limitations and reduction of armed forces and conventional armaments; reduction of military budgets; full demilitarization of the sea-bed and ocean floor; regional measures of military detente and disarmament.
59.	Our task now is to proceed to the implementation of broader and deeper measures than hitherto in all the fundamental problems of disarmament.
60.	This session of the General Assembly must provide further momentum for the completion of work on the preparation of an international agreement on the prohibition of the creation of new types and systems of weapons of mass destruction. This problem has now become even more urgent because specific steps are being taken in the opposite direction. The duty of the United Nations is to associate itself with the world-wide protest against the creation of new types of weapons of mass destruction. We note with satisfaction that in the course of the general debate many delegations have been condemning plans for the creation of the neutron bomb.
61.	The elimination of existing hotbeds of tension is indispensable in the straggle for peace and international security. That is why the Byelorussian SSR most strongly favours the elimination of the consequences of Israeli aggression in the Middle East A just and lasting peace in the Middle East can be achieved only on the basis of the total withdrawal of Israeli troops from all Arab territories occupied by Israel in 1967, the implementation of the inalienable rights of the Arab people of Palestine, including its right to self-determination and the creation of its own State, the ensuring of the right of all States directly participating in the conflict to an independent existence and security.
62.	The path to the solution of the problem of the Middle East lies through the Geneva Peace Conference on the Middle East which, in our view, must resume its work as soon as possible with the participation on an equal footing of all parties concerned, including the Palestine Liberation Organization.
63.	We must strive for a solution to the problem of Cyprus on the basis of unconditional respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus and respect for its policy of non-alignment, the withdrawal of all foreign troops from the territory of Cyprus and non-interference in the internal affairs of Cyprus, as is provided for in Security Council and General Assembly resolutions.
64.	In the struggle for a further improvement of the international political climate, for the strengthening of international security and the progress of detente, it is not enough to confine ourselves to the elimination of existing armed conflicts and hotbeds of tension. It is no less important to prevent the creation of new ones. 
65.	Because of the racists and their imperialist protectors, one of the flash-points on our planet is southern Africa. Peace and security here can be achieved only through the elimination of the domination of the racist regimes and the genuine, and not the fictitious, liberation of the peoples of the area. The United Nations must continue its policy of isolation and boycott of the illegal regimes of The Republic of South Africa and Southern Rhodesia, of full eradication of apartheid, of ensuring the independence and sovereignty of Zimbabwe and Namibia and of full implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples including, as applicable, to small colonial possessions and enclaves.
66.	Since the very beginning of their existence the socialist States have constantly striven and continue to strive for the development of broad commercial, economic, scientific and technological co-operation with all countries on an equal, mutually advantageous and democratic basis. We are convinced that the solution of today's urgent economic problems in the interests of all the peoples of the world is possible mainly by observance of the principle of the sovereignty of every country over its natural resources, of the right of every people freely and without impediment to choose its own path of development and by the elimination of the exploitation of the peoples of developing countries by foreign capital and transnational corporations. In these circumstances the aspirations of developing countries for the establishment of just and equal international economic co-operation can become feasible. In this regard I should like to point out that the successful economic development of the Soviet Union and other States of the socialist community has created propitious conditions for the further development of their foreign economic links with all countries.
67.	The society of developed socialism built in the Soviet State is opening up ever more fully its life-giving and creative forces. In celebrating the Sixtieth Anniversary of the Great October Socialist Revolution, we cannot fail to emphasize the outstanding successes which have marked the development of the Byelorussian SSR during this period. The economy of the Byelorussian SSR is developing at a stable and high rate of growth. In less than two days the Republic now produces as much industrial output as it had in the course of a whole year before the Revolution. This has been achieved in circumstances when during the years of the Fascist invasion the industries of the Republic were in actual fact completely destroyed. The steady increase of public production and the growth of its efficiency have ensured further progress towards a solution of the main socio-economic problems-the raising of the standard of living for working people.
68.	The achievements of our people in the political, social, economic and cultural spheres have been made possible because of the advantages of the socialist system. Socialism is the most just way of organizing society in the interests of the working people. It is a system which is a stranger to economic crisis, unemployment and inflation. It is precisely these factors which are decisive and which in the most direct way determine the status of man in society; the social and economic conditions of his life and the purport and content of human rights.
69.	The tremendous gains and successes of the Soviet people achieved during the years of Soviet power have been strikingly embodied in the new Constitution of the USSR, the articles and provisions of which prove that in our country, in which a society of genuine humanism and genuine democracy has been created, the fundamental rights proclaimed by the Great October Revolution have been confirmed and guaranteed. "It is precisely socialism which for the first time in human history has ensured for all such fundamental human rights as the right to work, education, the protection of health, housing, social security and leisure and active participation in the government of State affairs.
70.	The fruitful co-operation of States in the field of encouragement and development of human rights is possible only through the observance of the principles of the sovereign equality of States and non-interference in their internal affairs, the adoption and the fulfilment of international undertakings by all and the struggle against massive and gross violations of human rights in southern Africa, Chile and the occupied Arab territories.
71.	The delegation of the Byelorussian SSR attaches great importance to the question of the protection of persons detained or imprisoned for their struggle for self- determination, independence and social progress, against colonialism, aggression and foreign occupation, racism, apartheid and racial discrimination. At last year's session of the General Assembly our delegation submitted a draft resolution on this question, and we shall now seek to secure its adoption.
72.	The delegation of the Byelorussian SSR has repeatedly set forth its position of principle on the question of the Charter of the United Nations, and our position is this: that we have consistently favoured an increase in the role and effectiveness of the United Nations as an important instrument for the strengthening of peace and international security on the basis, not of the revision, but of the strict observance of the provisions of the United Nations Charter.
73.	The United Nations is the most representative and influential international organization in which the peoples of the world have placed high hopes. Its authority and its degree of influence over the course of events in the world are determined primarily by the way in which it fulfils its principal task—fostering the maintenance of international peace and security, and preventing a new war. It is precisely this—an active role in the world-wide struggle for the elimination of the danger of war and, above all, the prevention of nuclear war—that the peoples of the world expect from the United Nations. It is our common duty to justify these hopes and, in conditions of increasing international detente supplemented by measures for military detente and disarmament, .to strive to solve all remaining problems, from the elimination of the vestiges of racism, colonialism and the hotbeds of tension to achieving the goals of the economic and social progress of the peoples of the world.
 

